DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 06/05./19. These drawings are ACCEPTED BY THE Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the phrase “determining an average noise level, to which are discrete signal information is subjected” and “determining voxels to which are respectively assigned discrete signal information of having an average signal level with a signal-to-noise” are unclear and not understood by the Examiner. In particular, the term “to which are discrete signal information is subjected” Clarification and correction are required. 
Claims 17-30 are also rejected as being dependent from a rejected base claim.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE102012109257 to BREKOW et al. discloses the correlated ultrasonic signals of ultrasonic transducer elements (U-kl) on test object (50) are emitted corresponding to respective delay times, for forming a focus area (FB1-nm) by interference in object. A measurement signal sum is calculated by summation of the measurement signals received from focus area along with delay times. A measurement matrix is generated by assigning amplitude sum from measurement signal sum to voxels (V1-hij) based on sound propagation times between voxels and sound entry point. The ultrasound image is created using measurement matrix. 
Pub. No.: US 2012/0036934 discloses the invention relates to a method for the non-destructive examination of a test body by means of ultrasound, whereby ultrasound waves are injected into the test body by means of one or more ultrasound transducers and ultrasound waves reflected inside the test body are received by a plurality of ultrasound transducers and are converted to ultrasound signals. The ultrasound signals are detected in individual measurement intervals and are stored individually and are accessible to offline evaluation after termination of the measurements. The inventive method allows to subsequently synthesize any acoustic irradiation angle and focusing in the physically possible volume range of the test body from the stored ultrasound signals 
US Patent 10,473,625 to Findikoglu et al. discloses Methods for detecting and monitoring changes in mechanical structures and in walls of pipes, vessels and storage tanks, using multimode acoustic signal propagation and detection, are described. Acoustic signals having chosen amplitude-time-frequency characteristics excite multiple modes in the structure under investigation, are generated and received at a small number of accessible locations, such as the ends of pipes and the tops and bottoms of vessels and storage tanks, with the inspection region between transmit and receive transducers. Small mechanical changes lead to acoustic scattering and attenuation among the various modes, which are detectable as changes in received signal intensity. Such changes may include material loss, material conversion and material addition. Once the structure is characterized in a known condition, the present method may be used to monitor the structure at a later time to determine whether changes have taken place. Methods for effective temperature compensation are also described. In addition, various pipe geometries and complex pipe geometries involving elbows, flanges, and the like can be monitored.
EP1943508 to Kroning et al. discloses the invention relates to a method for the non-destructive inspection of a test body using ultrasound, according to which ultrasonic waves are coupled into the test body using one or a plurality of ultrasonic transducers and ultrasonic waves that are reflected inside the test body are received by a plurality of ultrasonic transducers and converted into ultrasonic signals, which form the basis of the non-destructive imaging ultrasonic inspection. The invention is characterised by the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUES M SAINT SURIN/Examiner, Art Unit 2861